Citation Nr: 0414111	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  95-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a back disorder.

Entitlement to service connection for bronchial asthma.

Entitlement to an increased rating for eczema of the right 
foot, currently evaluated as 10 percent disabling.

Entitlement to an increased initial rating for a left knee 
disorder, currently evaluated as 20 percent disabling.

Entitlement to an increased initial rating for a right knee 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision, in pertinent part, 
granted service connection for a bilateral knee disorder and 
a skin rash of the right foot, assigning an initial 
noncompensable rating for each disorder.  In addition, the 
April 1995 rating decision denied service connection for a 
chronic respiratory disorder and a back disorder.  An April 
1997 rating decision increased the veteran's initial 
disability rating for each knee to 20 percent.  As this was 
not the full benefit sought with regard to these issues, they 
are still on appeal.  In addition, an October 2002 rating 
decision granted an increased rating of 10 percent for eczema 
of the right foot, effective August 30, 2002.  Again, as this 
is not the full benefit sought, the issue remains on appeal.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

A review of the record indicates that the veteran was 
scheduled for a hearing before a Veterans Law Judge, which 
was to be held at the RO, in May 2003.  Such a hearing was 
noted to be postponed for good cause.  However, there is no 
indication of record that the hearing was either rescheduled, 
or that the hearing request was subsequently withdrawn.


Accordingly, the claim is REMANDED for the following:


The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a traveling Veterans Law 
Judge.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



